IN THE SUPREME COURT OF PENNSYLVANIA

In the Matter of                           :   No. 2301 Disciplinary Docket No. 3
                                           :
JEFFREY L. PERLMAN                         :   Disciplinary Board No. 90 DB 2016
                                           :
                                           :   File Nos. C1-16-324, C1-16-388, C1-16-
                                           :   658, and C1-16-692
                                           :
                                           :   Attorney Registration No. 38490
                                           :
                                           :   (Philadelphia)



                                        ORDER


PER CURIAM


       AND NOW, this 5th day of October, 2016, the Joint Petition to Temporarily

Suspend an Attorney is granted, Jeffrey L. Perlman is placed on temporary suspension,

see Pa.R.D.E. 208(f), and he shall comply with all the provisions of Pa.R.D.E. 217.